Citation Nr: 0107822	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to August 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision by the Pittsburgh, Pennsylvania RO.  This case was 
before the Board in April 1997, July 1999 and September 2000 
when it was remanded for additional development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a gastrointestinal disorder.

In a July 1999 Remand, the Board instructed the RO to 
schedule the veteran for a VA gastrointestinal examination in 
order to ascertain the nature and etiology of any 
demonstrated gastrointestinal disorder.  The examiner was 
asked to provide an opinion as to whether it is at least as 
likely as not that the veteran has a gastrointestinal 
disorder that is related to his period of military service.

In a September 2000 Remand, the Board noted that the case had 
been returned to the Board without any further development.  
Specifically, there was no evidence that the RO had scheduled 
the veteran for a gastrointestinal examination.  The Board 
again instructed the RO to schedule the veteran for a VA 
gastrointestinal examination; the examiner was again asked to 
provide an opinion as to whether it is at least as likely as 
not that the veteran has a gastrointestinal disorder that is 
related to his period of military service.

In response to the Board's September 2000 Remand, the RO 
found that the veteran had undergone a VA gastrointestinal 
examination in October 1999, but the examination report had 
not been associated with the claims folder.  This error was 
corrected and the claims folder was forwarded to the Board.

The Board notes that the October 1999 VA examination report 
contains a detailed recitation of the veteran's medical 
history and subjective complaints; however, it does not 
appear as though a thorough gastrointestinal examination was 
conducted at that time.  The examiner noted that there was 
some tenderness in the right upper quadrant and midline; 
however, no other clinical findings were noted.

The veteran's representative maintains that the October 1999 
VA examination is inadequate.  Specifically, the veteran's 
representative stated that "[t]he examiner used previous 
test results, did not order up to date test[s], and used the 
opinion [noted in a previous VA examination report] in making 
his opinion."

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  In view of the RO's failure to follow the directives 
in a September 2000 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.

Furthermore, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West , 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See  Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Thereafter, the veteran should be 
scheduled for a VA gastrointestinal 
examination in order to ascertain the 
nature and etiology of his 
gastrointestinal disorder, if 
demonstrated.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
prior to the examination. 

The examiner should conduct a thorough 
gastrointestinal examination and report 
all pertinent clinical findings in 
detail.  The examiner should then provide 
his/her opinion as to whether it is at 
least as likely as not that the veteran 
has a gastrointestinal disorder that is 
related to his period of military 
service.  Full supporting rationale 
should be provided to each opinion 
expressed.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




